Title: How is this legal? I actually want to know, not looking to stir up political debate.
Question:
Answer #1: I can't really speak to the legality of it, but all I could think while reading that article was "Wow, someone has waaaay more funding than they need.".Answer #2: &gt;Pasco’s drop in property crimes was similar to the decline in the seven largest nearby police jurisdictions. Over the same time period, violent crime increased only in Pasco.

It also doesn't work, shockingly.Answer #3: Admin: if not allowed,  please remove. 

As someone who used to live there, Nocco is a completely racist nutbag who gives less than two craps about the legality of the things he does.Answer #4: It may not be legal, but rather simply may be unchallenged. Eventually the ACLU is going to go after this, because something this close to a Chinese government "Social Score" kind of system is sure to run afoul of certain liberties afforded to Americans. 

From the article, it appears two of the departments that tried to implement this system ended up scrapping it, and this is the first department to double down. I can't imagine a scenario where this doesn't end up ultimately getting decided in the courts; we just haven't seen someone get that ball rolling yet.